Exhibit 10.1

Amendment no. 1 to
Brandywine Realty Trust
amended and restated 1997 long-term incentive plan

(effective January 23, 2018)

Section 13(d) of the Brandywine Realty Trust Amended and Restated Plan 1997
Long-Term Incentive Plan is restated in its entirety as follows:

 

(d)Election to Withhold Shares. No later than the date as of which an amount
first becomes includable in the gross income of the Participant for Federal
income tax purposes with respect to any award under the Plan, the Participant
shall pay to the Company, or make arrangements satisfactory to the Board
regarding the payment, of any Federal, state, local or foreign taxes of any kind
required by law to be withheld with respect to such amount. Unless otherwise
determined by the Board, an amount of Shares, including Shares that are part of
the award that gives rise to the withholding requirement, with a Fair Market
Value at the time of withholding up to the maximum statutory tax rates
(including the employee’s share of payroll or similar taxes) prevailing in the
jurisdiction(s) applicable to the relevant Participant may be used to satisfy
such withholding (provided however, that with respect to a Participant who is
subject to Section 16 of the Exchange Act, such Participant may only have Shares
withheld at a rate that does not exceed such Participant’s estimated tax
obligations attributable to the underlying transaction).  The obligations of the
Company under the Plan shall be conditioned on such payment or arrangements and
the Company shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant.

 

 

